Clifford F. Brown, J.,
concurring. The decision in this case, reflected in the thorough analysis by Justice William B. Brown and the perspicacity displayed by Chief Justice Celebrezze in his concurring opinion, establishes that this court has not yet reached a state of institutionalized impotence. Rather, it retains vitality and an appreciation of the need for the growth of the law15 in the field of workers’ compensation.
A decision other than that we reach today would not only reject the legislative mandate of liberal construction in favor of claimants, it would be a display of judicial anemia and necrosis. All law is justice, and justice is law. It is the adoption and promotion of what is good, and the avoidance of evil. Our construction of the law complies with this definition of justice, while an opposite decision would constitute injustice.
Although the legal issue in this case is one of first impression for this court, the just result we reach merely adopts and amplifies the rule already recognized in Ohio in the well-reasoned opinion for a unanimous Sixth District Court of Appeals in Delamotte v. Midland Ross (1978), 64 Ohio App. 2d 159, and followed by the Sixth and Eighth District Courts of Appeal in Barley v. Harrison Manufacturing and Pariseau v. Wedge Products, Inc., cited by the majority. The product of such experienced and well intentioned judicial minds of our appellate courts should not be given short shrift.
Furthermore, our decision in this case should be considered in light of the fact that for occupational diseases incurred in the work place, such as appellants’ chemical poisoning, there is no workers’ compensation paid unless there is total disability. R. C. 4123.68(BB) and (Y). State, ex rel. Miller, v. Mead Corp. (1979), 58 Ohio St. 2d 405.
This court has never yet ruled that an employer may intentionally harm an employee and remain immune to civil suit. Nor have we yet ruled that a fellow employee may intentionally harm another employee with such impunity.16 The *619legislature does not abrogate or change the common law, unless its statutory language is clear and concise and not subject to any other reasonable construction. Triff v. National Bronze & Aluminum Foundry (1939), 135 Ohio St. 191, 202. Accordingly, the common law right of action against an employer or fellow employee for intentional torts remains.
I note that the decision we reach today is attacked on the basis that “goods manufactured in this state will thereby suffer a competitive disadvantage, and a less hospitable climate is created to attract and maintain industry in this state.” This is a scare tactic to create an illusion that industry will leave Ohio and establish itself in other states because Ohio does not grant immunity to employers who intentionally harm their employees. This tactic and illusion assumes without foundation that other states grant such immunity to employers who intentionally maim and kill their employees. Minnesota, New York, Massachusetts and West Virginia, as we have done here, do not grant such immunity. See footnotes 8, 9 and 11. The critics of our decision have not called attention to any other state that has granted such immunity to employers. Employers bent upon chemically poisoning their employees have no place to go in the United States to perform their perfidy with impunity.
The view expressed to support employer immunity is *620generated by greed to save a few dollars at the expense of chemically poisoned employees. It displays a brutal lack of compassion. It sends a message that dollars saved is more important than workers’ lives.
Our enlightened decision in this case will serve as a good example to courts in other jurisdictions to adopt rules similar to ours, recognizing that it represents a refusal to revert to the Dark Ages of jurisprudence. Progress in workers’ safety, which will be promoted by our decision, is as important as jobs for progress. Such workers’ safety should rank higher on our scale of human values than that rallying cry and maxim: “Profit is not a dirty word in Ohio.” What is good for workers is good for Ohio.
Finally, the prediction by appellees of excessive litigation accompanying every workers’ compensation claim of import if immunity of the employer for intentional harm to employees is not established is irrelevant. “Dire predictions of excessive litigation and substantial liability always accompany any important decision * * * .” LeCrone v. Ohio Bell Telephone Co. (1963), 120 Ohio App. 129, 138.
Celebrezze, C. J., and Sweeney, J., concur in the foregoing concurring opinion.

 “[T]herecanbe no constancy in the law. * * * Law defines a relation not always between fixed points, but often, indeed oftenest, between points of varying position. The acts and situations to be regulated have a motion of their own. There is change whether we will it or not." Cardozo, The Paradoxes of Legal Science, page 11 (1928).


 That no employer or fellow employee immunity exists for intentional harm to *619another employee is implied in our decision in Landrum v. Middaugh (1927), 117 Ohio St. 608, at page 615:
“Is the foreman, however, so merged with the employer, when acting within the scope of his employment, that the immunity of the employer from liability under the Workmens’ Compensation Act also renders the foreman immune?
“That he is not merged with the employer in performing certain acts is evident. If the foreman willfully, maliciously, or wantonly, in pursuance of his own unlawful purpose, injures a fellow employe, his act is not the act of the employer. But his acts done in lawful furtherance of the employer’s business, under express authority of the employer, are the employer’s acts. It is upon this theory that the employer is liable for the acts of the foreman done pursuant to and in the course of his employment. Qui fount per aliumfacit per se. The acts which the foreman does in the course of his employment, without malice, wantonness, or willful intent, he would not do unless expressly authorized and ordered by his employer to do them. * * *” (Emphasis added.)
Landrum was reversed in Gee v. Horvath (1959), 169 Ohio St. 14, which permitted recovery by an employee in a suit against the foreman for his negligent act. The Gee decision was nullified in 1968 by the General Assembly’s enactment of R. C. 4128.741 which provides that the employee is not liable for his negligence which results in injury to the fellow employee. It left undisturbed the Landrum statement implying that an employee is liable for his willful act injuring another employee.